1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARSHA WRIGHT,                                        Case No.: 17cv1996-BAS (MSB)
12                                        Plaintiff,
                                                           ORDER DENYING EX PARTE MOTION RE:
13   v.                                                    DEFENDANTS’ OBJECTIONS TO
                                                           PLAINTIFF’S SUBPOENAS FOR
14   OLD GRINGO, INC., et al.,
                                                           DOCUMENTS TO THIRD PARTIES
15                                    Defendants.          CAVENDER, LTD. AND BOOT BARN, INC.
                                                           [ECF NO. 211]
16
17
18        On January 10, 2020, Defendants Old Gringo, Inc. (“OGI”), Old Gringo, S.A. de C.V.
19   (“OGS”), Yan Ferry, and Ernest Tarut filed an “Ex Parte Motion Re: Defendants’ Objections
20   to Plaintiff’s Subpoenas for Documents to Third Parties Cavender, Ltd. and Boot Barn,
21   Inc.” (“Objection Motion”). (ECF No. 211.) Plaintiff filed her Opposition on January 14,
22   2020. (ECF NO. 217.) For the reasons discussed below, the Court DENIES Defendants’
23   Objection Motion without prejudice.
24                             I.      RELEVANT PROCEDURAL HISTORY
25           Defendants assert, without providing evidence, that Plaintiff served Rule 45
26   subpoenas for documents on third parties, Cavender, Ltd. and Boot Barn, Inc., on either
27   January 2, 2020 or January 3, 2020, with production due on January 13, 2020, the cut-off
28   date for OGS-related discovery. (ECF No. 211 at 2, ECF No. 211-1 at 2; see also ECF No.
                                                       1
                                                                                   17cv1996-BAS (MSB)
1    179 at 4-5.) Defendants also state in their pleading that Plaintiff served Defendants on
2    January 3, 2020. (ECF No. 211 at 2, ECF No. 211-1 at 2.) After attempting to meet and
3    confer with Plaintiff’s counsel to file a joint motion for determination of discovery dispute,
4    Defendants filed the instant Objection Motion on January 10, 2020. (ECF No. 211.)
5                                        II.    DISCUSSION
6          In their Objection Motion, Defendants raise both procedural and substantive
7    objections, and ask this Court to “take action” on said objections, without explaining what
8    action Defendants seeks from the Court. (ECF No. 211.) Specifically, Defendants object
9    that (1) the subpoenas were untimely because Plaintiff did not permit the subpoenaed
10   parties a reasonable time to respond; (2) Plaintiff failed to provide Defendants with
11   advance notice of the third-party subpoenas, and (3) the subpoenas seek specific sales
12   figures of OGS customers, to which this Court has previously denied discovery to Plaintiff.
13   (Id. at 5-6.) Plaintiff opposes Defendants’ Objection Motion, noting that (1) the Federal
14   Rules of Civil Procedure do not permit a party to file objections to a Rule 45 subpoena to
15   a third party, and (2) any motion to quash must be filed in the district where compliance
16   was demanded. (ECF No. 217 at 2-3.)
17   A. Legal Standard
18         Federal Rule of Civil Procedure 45 governs the procedure by which a party can
19   compel a non-party to produce documents and tangible things. Fed. R. Civ. P. 34(c). A
20   Rule 45 subpoena may issue from the court where the action is pending and compel a
21   non-party to produce documents “at a place within 100 miles of where the person resides,
22   is employed, or regularly transacts business in person.”          Fed. R. Civ. P. 45(a)(2),
23   45(c)(2)(A).
24         The procedures for protecting a third-party subject to enforcement or challenging
25   a subpoena are set forth in Rule 45, subsection (d), which permits the subpoenaed party
26   to serve objections on the subpoenaing party the earlier of the date of production, or 14
27   days after service of the subpoena. Fed. R. Civ. P. 45(d)(2)(B). The demanding party may
28   then bring a motion to compel in the district where compliance is required. Fed. R. Civ.
                                                   2
                                                                                   17cv1996-BAS (MSB)
1    P. 45(d)(2)(B)(i). Rule 45 also provides for various circumstances when the “court for the
2    district where compliance is required” is required or permitted to grant a motion to quash
3    or modify a subpoena. Fed. R. Civ. P. 45(d)(3). Finally, the rule specifies the circumstances
4    under which a motion brought under this section may be transferred from “the court
5    where compliance is required” to the “issuing court.” Fed. R. Civ. P. 45(f). Such transfer
6    is permitted when “the person subject to the subpoena consents or [] the court finds
7    exceptional circumstances.” Id. “The issuing court does not have authority to quash a
8    subpoena unless, of course, compliance is also required in that the same district where
9    that court sits.” H.I.S.C, Inc. v. Franmar Int'l Importers, Ltd., Case No. 16-CV-480-
10   BEN(WVG), 2018 WL 2095738, at *2 (S.D. Cal. May 7, 2018).
11   B. Defendants’ Objections are Procedurally Improper.
12         In the first instance, Rule 45 does not permit a party to interfere with a subpoena
13   by serving or filing objections. Moon v. SCP Pool Corp., 232 F.R.D. 633, 636 (C.D. Cal.
14   2005) (“A party cannot object to a subpoena duces tecum served on a non-party, but
15   rather, must seek a protective order or make a motion to quash.”) (citing Schwarzer,
16   Tashima & Wagstaffe, California Practice Guide: Federal Civil Procedure Before Trial, ¶
17   11:2291 (2005 rev.)). However, even if this Court were to construe Defendants’ motion
18   as a Motion to Quash, see Odyssey Reinsurance Co. v. Nagby, Case No. 16-CV-3038-
19   BTM(WVG), 2018 WL 1963665, at *2 (S.D. Cal. Apr. 26, 2018) (considering possibility of
20   construing defendant’s objections as motion to quash), Defendants have not submitted
21   any evidence that this Court has jurisdiction to rule on such a motion. Defendants did not
22   submit the subpoenas or anything else to indicate in which district compliance was
23   required.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   3
                                                                                  17cv1996-BAS (MSB)
1                                  III.   CONCLUSION
2          For the foregoing reasons, Defendants’ Objection Motion is DENIED without
3    prejudice.
4          IT IS SO ORDERED.
5    Dated: January 28, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
                                                                      17cv1996-BAS (MSB)
